Name: 81/24/Euratom: Council Decision of 27 January 1981 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-14

 Avis juridique important|31981D002481/24/Euratom: Council Decision of 27 January 1981 appointing a member of the Advisory Committee of the Euratom Supply Agency Official Journal L 043 , 14/02/1981 P. 0016 - 0016++++COUNCIL DECISION OF 27 JANUARY 1981 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY ( 81/24/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STATUTES OF THE EURATOM SUPPLY AGENCY ( 1 ) , AS AMENDED BY COUNCIL DECISION 73/45/EURATOM ( 2 ) , AND IN PARTICULAR ARTICLE X THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 MAY 1979 REPLACING MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS A SEAT HAS BECOME VACANT ON THE ABOVEMENTIONED COMMITTEE , FOLLOWING THE RESIGNATION OF MR COAKLEY , OF WHICH THE COUNCIL WAS INFORMED ON 27 OCTOBER 1980 ; CONSIDERING THE NOMINATION SUBMITTED BY THE GOVERNMENT OF IRELAND ON 27 OCTOBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PATRICK J . MURPHY IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY IN PLACE OF MR COAKLEY FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE WHICH RUNS UNTIL 28 MARCH 1981 . DONE AT BRUSSELS , 27 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS ( 1 ) OJ NO 27 , 6 . 12 . 1958 , P . 534/58 . ( 2 ) OJ NO L 83 , 30 . 3 . 1973 , P . 20 .